DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This is in response to the applicant response filed on 07/05/2022. In the applicant’s response, claims 1-2, and 4-15 was amended. Accordingly, claims 1-15 are pending and being examined. Claims 1, 6, and 11 are independent form.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneda et al (US Pub 2007/0122036, hereinafter “Kaneda”) in view of Yoo et al (US 10,121,059, hereinafter “Yoo”).

Regarding claim 1, Kaneda discloses a system (the method and system for facial expression recognition; see fig.29)  comprising: a global location engine (based on an original image (360x240), the 1st CNN may extract a face position/region including specific feature points; see S270-271 of fig.29 and para.92-93; see the “the 1st CNN” shown in fig.2; see the face shape shown in fig.9) that identifies, using a first neural network, a first plurality of locations of interest in an image (the 1st CNN may extract four feature positions/points in the face region; see 160—163 of fig.9 and para.117; see also barycenter points 181, 182, 180, 197 of figs.13-19); 
a segmentation engine that generates a regional image based on the image (based on the original (360x214) image, the 2nd CNN may set feature point extraction regions/ranges for each of following four feature positions extracted by the 1st CNN: the nostril feature point, the eyes feature points, and the mouth feature point; see S273—S275 of fig,19 and para,95—para.97; for example, set right eye regions 189 and 190 based on the right barycenter point 181 as shown fig.15 for extracting the right eye feature points 146-149 shown fig.8 and disclosed in para.148); and 
a local location engine that identifies, using a second neural network, a second plurality of locations of interest based on the regional image and at least a portion of the first plurality of locations of interest (for example, based on right eye regions 189 and 190 shown in fig.15, 193 and 194 shown in fig.16, each of which is determined by the right eye’s barycenter point 181 (i.e., the right eye’s barycenter point 160 of fig.9) output by the 1st CNN, the 2nd CNN may further obtain the right eye feature points 146, 147, 148, and 149; see S276 of fig.29 and para.98; see the right eye feature points 146, 147, 148, and 149 of fig.8; see para.163), wherein the second neural network comprises a convolutional layer, a pooling layer (wherein the CNN comprises a feature pooling layer; see para.111, 3-6).  

Kaneda does not disclose that the CNN comprises “a fully connected layer” as recited in the claim. However, this feature is a common feature included by any convolutional neural network (CNN). As evidence, in same field of endeavor, i.e., in the field of facia recognition using CNNs, Yoo teaches that DCNN model may include a convolutional layer, a pooling layer, and a fully-connected layer (see 430 of fig.4A and col.15 lines 44-51). It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Yoo into the teachings of Kaneda. Doing so is to classify features transferred from a lower layer of a CNN (Yoo, col.15 lines 44-51).

Regarding claim 2, the combination of Kaneda and Yoo discloses the system of claim 1, wherein the global location engine is to identify the first plurality of locations by identifying facial landmarks (Kaneda, see the face shape shown in fig.9), and wherein the local location engine is to identify the second plurality of locations by identifying facial landmarks associated with a particular facial body part (Kaneda, see the shape (point 146—149) of the right eye around the right eye’s barycenter shown fig.8).

Regarding claim 3, the combination of Kaneda and Yoo discloses the system of claim 2, wherein the portion of the first plurality of locations includes facial landmarks identified by the global location engine without including the facial landmarks associated with the particular facial body part (Kaneda, wherein the right eye barycenter point extracted by the 1st CNN does not be included in the right eye feature points 146~149 extracted by the 2nd CNN; see fig.8).

Regarding claim 4, the combination of Kaneda and Yoo discloses the system of claim 2, further comprising a synthesis engine to select a final set of facial landmarks based on the first plurality of locations and the second plurality of locations (Kaneda, the 2nd CNN may extract all feature points based each of the four feature positions extracted by the 1st CNN; see fig.29 and para.92-para.101).

Regarding claim 5, the combination of Kaneda and Yoo discloses the system of claim 4, further comprising an identification engine to identify a face in the image based on the final set of facial landmarks and the image (Kaneda, the NN may determine facial expression based on the all feature points and the face image; see S278-S278, and para.100-101).

Regarding claim 6, Kaneda discloses a method (the method and system for facial expression recognition; see fig.29), comprising: determining, by a system comprising a processor, using a first neural network, a first plurality of facial landmarks for a face based on an image of the facet first neural network (based on an original image (360x240), the 1st CNN may extract a face position/region including specific feature points; see S270-271 of fig.29 and para.92-93; see the “the 1st CNN” shown in fig.2; see the face shape shown in fig.9); and determining, by the system, using a second neural network, a second plurality of facial landmarks for a first body part on the face based on at least a first portion of the image of the face, and at least a first portion of the first plurality of facial landmarks for the face (Based on the original (360x214) image, the 2nd CNN may set feature point extraction regions/ranges for each of following four feature positions extracted by the 1st CNN: the nostril feature point, the eyes feature points, and the mouth feature point; see S273—S275 of fig,19 and para,95—para.97; for example, set right eye regions 189 and 190 based on the right barycenter point 181 as shown fig.15 for extracting the right eye feature points 146-149 shown fig.8 and disclosed in para.148. Based on each of the facial regions, e.g., right eye regions 189 and 190 shown in fig.15, 193 and 194 shown in fig.16, the 2nd CNN may further obtain the right eye feature points 146, 147, 148, and 149; see S276 of fig.29 and para.98; see the right eye feature points 146, 147, 148, and 149 of fig.8; see para.163), wherein the second neural network comprises a convolutional layer, a pooling layer (wherein the CNN comprises a feature pooling layer; see para.111, 3-6), Based on each of the facial regions, e.g., left eye regions 191 and 192 shown in fig.15, 195 and 196 shown in fig.16, the 2nd CNN may further obtain the left eye feature points 150, 151, 152, and 153; see S276 of fig.29 and para.98; see the right eye feature points 146, 147, 148, and 149 of fig.8; see para.163).  

Kaneda does not disclose that [1] the CNN comprises “a fully connected layer” as recited in the claim and [2] different body parts use different neural networks as recited in the claim. However, in same field of endeavor, i.e., in the field of facia recognition using CNNs, Yoo teaches that DCNN model may include a convolutional layer, a pooling layer, and a fully-connected layer (see 430 of fig.4A and col.15 lines 44-51). Further, Yoo teaches that a face image can be segmented into different body parts: the eyes, nose, and lips region (see fig.3A; see 3 210[Wingdings font/0xE0]230 of fig.2, and col. 10 lines 31-43). Yoo teaches a specified CNN which is trained to recognize the specified facial part e.g., a CNN shown in fig.4A-fig.4B which is trained to recognize the pupil part of the face. It would have been obvious to persons skilled in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Yoo into the teachings of Kaneda by employing CNNs including “a fully connected layer” for extracting features from each of the interest regions of a face as taught by Yoo. Doing so is to extract features from each of the interest regions and perform a liveness recognition using neural networks (Yoo, see abstract).

Regarding claim 7, the combination of Kaneda and Yoo discloses the method of claim 6, wherein the first portion of the image is different from the second portion of the image and the first portion of the plurality of facial landmarks for the face is different from the second portion of the plurality of facial landmarks for the face (Kaneda, wherein the right eye feature points are extracted from the right eye region, and the left eye feature points are extracted from the left eye region; see fig.8).

Regarding claim 8, the combination of Kaneda and Yoo discloses the method of claim 6, wherein determining the plurality of facial landmarks for the first body part comprises computing an output from a convolutional layer of the second neural network and providing the output from the convolutional layer and the at least the first portion of the plurality of facial landmarks to a fully connected layer of the second neural network (Kaneda, wherein CNN is a multilayered convolutional neural network (CNN); see CNNs shown fig.2, fig.7, and/fig.25; see para.85-86; see para.111).

Regarding claim 9, the combination of Kaneda and Yoo discloses the method of claim 6, further comprising updating the first neural network based on a comparison of the plurality of facial landmarks for the face to a plurality of true landmarks for the face, and updating the second neural network based on a comparison of the plurality of facial landmarks for the first body part to a plurality of true landmarks for the first body part (Kaneda, the CNN is trained by learning based on supervisory data; see para.133, see fig.6 and para.87).

Regarding claim 10, the combination of Kaneda and Yoo discloses the claimed invention except for “transmitting the modified image to a remote device”. However, one of ordinary skill in the art before the effective filling date of the claimed invention was made would have found it obvious to transmit the modified image to a remote device since doing this would amount to a simple action using the existing technologies to obtain predictable results for applying the invention to a system including a plurality of device (Kaneda, see [0273]).

Regarding claim 11, 12, the claim is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Regarding claim 13, the combination of Kaneda and Yoo discloses the computer-readable medium of claim 11, further comprising instructions that, when executed, cause the processor to crop the image to produce a regional image that includes the facial body part of interest (Kaneda, the 2nd CNN may set feature point extraction regions/ranges for each of following four feature positions extracted by the 1st CNN: the nostril feature point, the eyes feature points, and the mouth feature point; see S273—S275 of fig,19 and para,95—para.97).

Regarding claim 14, the combination of Kaneda and Yoo discloses the computer-readable medium of claim 11, wherein the instructions to cause the processor to determine the second plurality of facial landmarks include instructions to cause the processor to determine facial landmarks for a left eye based on a region of the image including the left eye, determine facial landmarks for a right eye based on a region of the image including the right eye, and determine facial landmarks for a mouth based on a region of the image including the mouth (Kaneda, see fig.8).

Regarding claim 15, the combination of Kaneda and Yoo discloses the computer-readable medium of claim 14, wherein the instructions to cause the processor to select the final plurality of facial landmarks include instructions to cause the processor to select the facial landmarks for the left eye, the facial landmarks for the right eye, the facial landmarks for the mouth, and facial landmarks from the first plurality of facial landmarks other than facial landmarks corresponding to the left eye, the right eye, or the mouth (Kaneda, see fig.8).

Response to Arguments
6.	Applicant's arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        7/14/2022